Case 1:20-cr-00272-PKC Document 172 Filed 07/20/21 Page 1 of 7 PageID #: 1836




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA,

                  - against -
                                                               MEMORANDUM & ORDER
DONAL O’SULLIVAN, HELEN                                           20-CR-272 (PKC)
O’SULLIVAN, and PADRAIG NAUGHTON,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Defendants Donal O’Sullivan, Helen O’Sullivan, and Padraig Naughton—high-ranking

employees at Navillus Tile, Inc. d/b/a Navillus Contracting (“Navillus”), one of the largest

construction companies in New York City—are charged with conspiring to participate, and

participating, in a multi-year fraudulent scheme to avoid making required payroll contributions to

certain union benefits funds. (See generally Indictment, Dkt. 1.) On November 23, 2020, the

Government moved to admit certain “other acts” evidence, including evidence relating to

Navillus’s use of purported alter-ego companies to avoid making union benefits contributions,

which was the subject of recent civil litigation in the United States District Court for the Southern

District of New York (“SDNY”).1 (Dkt. 82, at 8–17.) At oral argument on April 16, 2021, the


        1
          Defendants Donal O’Sullivan and Helen O’Sullivan, along with others, were named as
defendants in a pair of consolidated civil cases brought by the trustees of several union benefits
funds alleging that Navillus had set up alter-ego companies to avoid making required contributions
to the funds. Moore v. Navillus Tile, Inc., No. 14-CV-8326 (CM) (JLC) (S.D.N.Y. filed Oct. 17,
2014); Gesualdi v. Navillus Tile, Inc., No. 15-CV-8441 (CM) (JLC) (S.D.N.Y. filed Oct. 27, 2015).
Following a bench trial that spanned two weeks, the Honorable Colleen McMahon issued a verdict
awarding over $70 million in damages. See 276 F. Supp. 3d 110, 166–67 (S.D.N.Y. 2017),
vacated, 2018 WL 7048697, at *1 (S.D.N.Y. Oct. 26, 2018). While the verdict was on appeal, the
parties settled, and Judge McMahon’s verdict was ultimately vacated so that the parties could
consummate the settlement agreement. See 2018 WL 7048697, at *1; see also Order Declaring
Intention to Vacate Judgment, Moore, No. 14-CV-8326 (CM) (JLC) (S.D.N.Y. Aug. 16, 2018),
ECF No. 341.

                                                           1
Case 1:20-cr-00272-PKC Document 172 Filed 07/20/21 Page 2 of 7 PageID #: 1837




Court issued an oral ruling from the bench—later memorialized in a written decision on May 18,

2021—that the Government generally would not be allowed to introduce evidence from the prior

civil litigation. See United States v. O’Sullivan, 20-CR-272 (PKC), 2021 WL 1979074, at *11–12

(E.D.N.Y. May 18, 2021). The Court found that any probative value this evidence might have “is

substantially outweighed by its unfair prejudice and misleading nature, as well as the undue delay

and confusion its introduction will almost certainly precipitate.” Id. at *11.

        The Court’s ruling expressly did not extend to whether the Government could introduce

the fact of the filing of the SDNY civil litigation to prove scienter with respect to Defendant Helen

O’Sullivan. Id. at *9 n.6. The Court reserved decision on the admissibility of this evidence

pending additional briefing from the parties. Id. On April 30, 2021, the Government submitted a

letter brief in support of its position that the fact of the filing of the civil litigation is admissible.

(Dkt. 151.) Defendants responded by letter on June 11, 2021. (See Dkt. 158 (response from

Defendant Helen O’Sullivan), Dkt. 160 (letter from Defendant Naughton joining Helen

O’Sullivan’s response and making additional arguments).). The Government replied by letter on

June 25, 2021. (Dkt. 162.) As discussed below, the Court finds that the initiation of the SDNY

civil litigation has little probative value in this case and that this minimal probative value is

substantially outweighed by the unfair prejudice, confusion, and delay its introduction will cause.

The Government therefore will not be allowed to introduce at trial the fact that civil litigation was

initiated against Defendants Helen and Donal O’Sullivan, Navillus, and others in the SDNY in

October 2014.2


        2
             The Court has also reserved decision on the admissibility of statements made by
Defendants during the civil litigation that are relevant to this case. O’Sullivan, 2021 WL 1979074,
at *9 n.6. According to the parties, they are attempting to reach agreement regarding these
statements and will bring any remaining objections to the Court’s attention “sufficiently in advance
of trial to permit a pre-trial ruling.” (Dkt. 158, at 1.)

                                                    2
Case 1:20-cr-00272-PKC Document 172 Filed 07/20/21 Page 3 of 7 PageID #: 1838




                                          DISCUSSION

       Other-acts evidence is admissible “for any purpose other than to show a defendant’s

criminal propensity, as long as the evidence is relevant and satisfies the probative-prejudice

balancing test of Rule 403 of the Federal Rules of Evidence.” United States v. Carboni, 204 F.3d

39, 44 (2d Cir. 2000) (quoting United States v. Inserra, 34 F.3d 83, 89 (2d Cir. 1994)). “Under

this approach, such evidence must be (1) offered for a proper purpose, (2) relevant, and

(3) substantially more probative than prejudicial.” United States v. Flom, 256 F. Supp. 3d 253,

266 (E.D.N.Y. 2017) (citing United States v. Moran-Toala, 726 F.3d 334, 345 (2d Cir. 2013)).

       Here, the Government seeks to admit evidence that civil litigation involving union benefits

contributions was brought in the SDNY against Defendants Donal O’Sullivan and Helen

O’Sullivan, Navillus, and others in October 2014, during the period when the payroll scheme

charged in the Indictment in this case was allegedly perpetrated. (See Dkt. 151, at 2; see also Dkt.

162, at 2.) Shortly after the SDNY civil litigation commenced, an anonymous Gmail account (the

“Gmail Account”) was created and allegedly used by Helen O’Sullivan to transmit payroll

information in connection with the fraud scheme in this case. (See Dkt. 151, at 2–3; see also Dkt.

162, at 1–2.) No one disputes that the Government may introduce evidence of the Gmail Account

at trial. (See Dkt. 158, at 4; Dkt. 162, at 2 n.2.) The Government, however, believes that the

initiation of the SDNY civil litigation provides important context for the creation of the Gmail

Account. According to the Government, the fact that the Gmail Account was created shortly after

civil litigation involving union benefits funds was brought against Donal O’Sullivan and Helen

O’Sullivan shows that “the creation of the Gmail Account was motivated by the civil litigation,”

and “such motivation evidences Helen O’Sullivan’s knowledge of and intent to evade detection of

the charged scheme, and her consciousness of guilt.” (Dkt. 162, at 2.)



                                                 3
Case 1:20-cr-00272-PKC Document 172 Filed 07/20/21 Page 4 of 7 PageID #: 1839




       The Court has already generally rejected the Government’s argument that evidence relating

to the civil litigation should be admitted because it is somehow probative of Defendants’

knowledge and intent with respect to the alleged scheme. See O’Sullivan, 2021 WL 1979074, at

*11–12. That the Gmail Account was created shortly after the commencement of the civil

litigation does not make it significantly more probative than the general SDNY civil litigation

evidence that the Court has excluded. Besides the timing, there is nothing that connects the Gmail

Account and the filing of the civil case. Moreover, as the Government admits, even after the

creation of the Gmail Account, there were “at least three instances” when Helen O’Sullivan

transmitted payroll information from her Navillus email account, instead of the Gmail Account.

(Dkt. 151, at 2 n.3.) This undercuts the Government’s theory that the Gmail Account was created

in response to the civil litigation to avoid detection of the alleged payroll scheme.3 In short, the

probative value of the filing of the civil litigation as it pertains to Helen O’Sullivan’s

“consciousness of guilt”—not to mention that of the other defendants—is slight.4 Cf. United States

v. Ferguson, No. 06-CR-137 (CFD), 2007 WL 4240782, at *3 (D. Conn. Nov. 30, 2007) (finding




       3
           The Government argues that Helen O’Sullivan’s continued use of her Navillus email
account after the Gmail Account was created goes only to the weight the jury should give the civil
litigation and Gmail Account evidence. (See Dkt. 162, at 3–4.) But to the extent her continued
use of the Navillus email account weakens the probative value of the civil litigation evidence, it is
relevant to the Court’s probative-prejudice analysis for purposes of Rule 404(b).
       4
          Furthermore, although it is not the Court’s role to tell the Government how to try its case,
see Old Chief v. United States, 519 U.S. 172, 186–87 (1997) (describing “the familiar, standard
rule that the prosecution is entitled to prove its case by evidence of its own choice”), here, in
assessing the probative value of the civil litigation evidence, the Court has considered the fact that
the Government has much more direct, and less unfairly prejudicial, proof of Helen O’Sullivan’s
consciousness of guilt. Instead of relying on a tenuous inference based solely on timing, the
Government will be able to argue Defendants’ consciousness of guilt simply based on the fact that
Helen O’Sullivan created and used the anonymous Gmail Account, and not her Navillus email
account, to conduct the alleged unlawful scheme.

                                                  4
Case 1:20-cr-00272-PKC Document 172 Filed 07/20/21 Page 5 of 7 PageID #: 1840




that the allegedly suspicious timing of property transfers by the defendant carried “low probative

value” as to the defendant’s “consciousness of his guilt”).

       In any event, any probative value of this evidence is far outweighed by the unfair prejudice,

jury confusion, and undue delay that would result from its introduction. See generally Puglisi v.

Town of Hempstead Sanitary Dist. No. 2, No. 11-CV-445 (PKC), 2014 WL 12843521, at *2

(E.D.N.Y. Jan. 27, 2014) (“Courts generally exclude evidence of other lawsuits . . . because the

probative value of the existence of other lawsuits typically is substantially outweighed by the

danger of unfair prejudice.” (citations omitted)); Figueroa v. Boston Sci. Corp., No. 00-CV-7922

(DC), 2003 WL 21488012, at *4 (S.D.N.Y. June 27, 2003) (excluding evidence of the existence

of other similar lawsuits because the probative value of such evidence was “substantially

outweighed by the danger of unfair prejudice, confusion of the issues, and considerations of undue

delay and waste of time”). First, the only way that evidence about the civil litigation has any

probative value is by disclosing to the jury that the litigation involved allegations of similar

misconduct as charged in this case—precisely the type of “propensity evidence in sheep’s

clothing” that the Court must guard against. See United States v. McCallum, 584 F.3d 471, 477

(2d Cir. 2009); see also United States v. Mostafa, 16 F. Supp. 3d 236, 253 (“The Government may

not use Rule 404(b) to ‘parade past the jury a litany of potentially prejudicial similar acts that have

been established or connected to the defendant only by unsubstantiated innuendo.’” (quoting

Huddleston v. United States, 485 U.S. 681, 689 (1988))). Second, the Government’s assurance

that evidence of the fact of the filing of the civil litigation would be limited in scope (see Dkt. 162,

at 1–2), and may be accompanied by a limiting instruction (see id. at 4), is unavailing. There is no

way to sanitize or limit this evidence so that it does not inform the jury that Helen and Donal

O’Sullivan were both accused in a separate lawsuit of committing union benefits fraud, which will



                                                   5
Case 1:20-cr-00272-PKC Document 172 Filed 07/20/21 Page 6 of 7 PageID #: 1841




undoubtedly cause the jury to speculate about what happened in that case.             And once the

Government introduces this evidence, Defendants will be entitled, if not compelled, to rebut or

neutralize that evidence with other evidence relating to the litigation, such as evidence

distinguishing the facts of that case or demonstrating that no finding of liability exists—a recipe

for a “trial-within-a-trial” that would lead to juror confusion and undue delay. See Ferguson, 2007

WL 4240782, at *3; see also Arlio v. Lively, 474 F.3d 46, 53 (2d Cir. 2007) (“Admitting evidence

about previous cases inevitably results in trying those cases before the jury, and the merits of the

other cases would become inextricably intertwined with the case at bar.” (internal alterations and

quotation marks omitted) (quoting Kinan v. City of Brockton, 876 F.2d 1029, 1034 (1st Cir.

1989))). Indeed, that the SDNY litigation involved an alleged double-breasting scheme,5 which is

not alleged here, both diminishes its probative value and would confuse the jury over the relevance

of this other-act evidence and what the charged scheme is in this case.

       Thus, even accepting the Government’s arguments that the Rule 404(b) evidence relating

to the civil litigation is “circumscribed” and has some probative value (Dkt. 162, at 1–2), this

evidence nevertheless will open the door to all of the problems that led the Court to preclude

evidence relating to the civil litigation in the first place, see O’Sullivan, 2021 WL 1979074, at *12.

Because the risk of unfair prejudice, confusion, and delay overwhelmingly outweighs the limited




       5
           “A double-breasted operation is a business comprised of both union and non-union
companies in which the non-union company bids on contracts that do not require a union contractor
and the union company bids on union contracts.” United States v. Thompson, 207 F. Supp. 3d 106,
110 (D. Mass. 2016) (citing Mass. Carpenters Cent. Collection Agency v. A.A. Bldg. Erectors,
Inc., 343 F.3d 18, 22 (1st Cir. 2003)); see also Time Square Constr., Inc. v. Mason Tenders Dist.
Council of Greater N.Y. & Long Island, No. 07-CV-7250 (SAS), 2008 WL 55116, at *3 (S.D.N.Y.
Jan. 2, 2008) (“Subcontractors at times create ‘double-breasted’ operations, in which a ‘unionized
employer . . . creates an ostensibly separate firm with a nonunion workforce.’” (citation omitted)).

                                                  6
Case 1:20-cr-00272-PKC Document 172 Filed 07/20/21 Page 7 of 7 PageID #: 1842




probative value of evidence pertaining to the filing of the SDNY civil litigation, it should not be

put before the jury. See Fed. R. Evid. 403.

                                        CONCLUSION

         The Government’s motion to admit evidence about the filing of the SDNY civil litigation

in October 2014 is denied. The Government will not be allowed to introduce such evidence at

trial.

                                                     SO ORDERED.


                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: July 20, 2021
       Brooklyn, New York




                                                7
